Dismissed and Memorandum Opinion filed December 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00911-CR

                    DONALD WAYNE HEROD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 476691

                 MEMORANDUM                      OPINION


      This is an attempted appeal of the trial court’s order denying appellant’s
“Motion for Leave to File Motion for an Appeal.”

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). According to the record
filed with this court appellant was convicted on September 8, 1987, after pleading
guilty to driving while intoxicated. The record does not reflect whether appellant
appealed his conviction.

      The denial of a motion for leave to file a motion for an appeal is not a
separately appealable order. Because this appeal does not fall within the exceptions
to the general rule that appeal may be taken only from a final judgment of
conviction, we have no jurisdiction.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2